IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TOTAL ASSET RECOVER                 NOT FINAL UNTIL TIME EXPIRES TO
SERVICES, LLC, RELATOR,             FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D13-4420
v.

METROPOLITAN LIFE
INSURANCE COMPANY and
PRUDENTIAL FINANCIAL,
INC., ET AL.,

      Appellees.

_____________________________/

Opinion filed September 19, 2014.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Christopher Gottfried and Jeffrey H. Sloman of The Ferraro Law Firm, Miami, for
Appellant.

Russell S. Kent, Special Counsel for Litigation, Office of the Attorney General,
Tallahassee.

Joy M. Ryan and Timothy G. Schoenwalder of Meenan P.A., Tallahassee, Carol
Lynn Thompson, pro hac vice, of Sidley Austin, LLP, San Francisco, CA, and
Kathleen L. Carlson, pro hac vice, of Sidley Austin, LLP, Chicago, IL, for
Metropolitan Life Insurance Company; Daniel C. Brown of Carlton Fields Jorden
Burt, P.A., Tallahassee and Edwin G. Schallert, pro hac vice, of Debevoise &
Plimpton, LLP, New York, NY, for Prudential Financial, Inc.
PER CURIAM.

     AFFIRMED.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.




                                 2